GLEN D. ALCORN,                       )
                                  )
      Appellant,                  )
                                  )   Appeal No.
                                  )   01-A-01-9507-CH-00315
VS.                               )
                                  )   Davidson Chancery
                                  )   No. 94-2992-II
STATE OF TENNESSEE,               )
METRO POLICE DEPARTMENT,          )

      Appellee.
                                  )
                                  )
                                                      FILED
                                                          December 14,
                                                              2001
                   COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE     Cecil Crowson, Jr.
                                                          Appellate Court Clerk

APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE C. ALLEN HIGH, CHANCELLOR
THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




GLEN D. ALCORN, PRO SE
Lake County Regional Prison
Route 1, box 330
Tiptonville, Tennessee 38079
      Pro Se Appellant

CHARLES W. BURSON
Attorney General & Reporter

MERRILYN FEIRMAN
Assistant Attorney General
500 Charlotte Avenue
Nashville, Tennessee 37243-0491
       Attorney for Appellee




                        AFFIRMED AND REMANDED




                                      BEN H. CANTRELL, JUDGE


CONCUR:
LEWIS, J.
KOCH, J.
                                  OPINION


              Glen Alcorn, an inmate in the custody of the Tennessee Department of

Correction, petitioned the Chancery Court of Davidson County for an order that he be

furnished with copies of certain documents that he believed would be helpful in the

appeal of his conviction. Mr. Alcorn asked the chancery court to compel the State of

Tennessee to provide him with the transcript of jury voir dire in his trial, and to compel

the Metropolitan Nashville Police Department to provide him with a copy of the

investigative file in his case. The court dismissed Mr. Alcorn's petition on the ground

of failure to state a claim upon which relief can be granted. We affirm the dismissal.



                                            I.



              Mr. Alcorn apparently believes that the transcript of the voir dire will

show that the court permitted the empanelment of a jury that was prejudiced against

him because of the nature of the crime for which he was charged. His affidavit of

indigency is in the record. Tennessee law provides a mechanism for indigent criminal

defendants to obtain trial transcripts where necessary for the preparation of an

appeal. Tenn Code Ann. § 40-13-309 states:



              Partial transcript of record. -- Upon the direction of the
              court in the case of an indigent defendant, or at the request
              of any party who has agreed to pay the fee therefor a reporter
              designated by the court shall transcribe from the original
              records such parts of the proceedings as are requested in the
              manner prescribed by the Tennessee Rules of Appellate
              Procedure.



              Tenn. Code Ann. § 40-13-301 indicates that not every court has the

authority to direct the preparation of a trial transcript in a criminal case:




                                           -2-
              Definitions. -- The following words, terms and phrases, when
              used in this part, shall have the meaning ascribed to them in
              this section, unless the context clearly indicates otherwise:
                      (1) "Court" means any court of this State exercising
              jurisdiction over any criminal action which is punishable by
              confinement in the state penitentiary.
                      ....



              The criminal court would be the proper place to file a petition asking for

a transcript of the voir dire. The chancery court does not have jurisdiction over

criminal actions. See Tenn. Code Ann. § 16-10-102. The chancery court acted

correctly in denying this portion of Mr. Alcorn's petition.



                                           II.



              Mr. Alcorn's second request is for a copy of the investigative police files

in his case. He correctly cites Memphis Publishing Co. v. Holt, 719 S.W.2d 513

(Tenn. 1986) for the proposition that a closed investigative file of a municipal police

department is a public record, subject to inspection by members of the public under

Tenn. Code Ann. § 10-7-503. He has filed this portion of his petition in the proper

court for judicial review of official actions which deny access to public records. See

Tenn. Code Ann. § 10-7-505(b).



              However, we do not believe that Tenn. Code Ann. § 10-7-503 requires

that the police supply Mr. Alcorn with a copy of the file in question, nor are we aware

of any other law that would require them to do so under the circumstances of this

case. Tenn. Code Ann. § 10-7-503 reads in pertinent part:



              Records open to public inspection -- Exceptions. -- (a) All
              state, county and municipal records . . . shall at all times,
              during business hours, be open for personal inspection by
              any citizen of Tennessee, and those in charge of such
              records shall not refuse such right of inspection to any citizen
              unless otherwise provided by state law.



                                            -3-
              The duty of a custodian of public records is to the public at large, rather

than to particular members of the public who may feel that they have a special interest

in the contents of a particular record.          Of course a custodian may not erect

unnecessary obstacles to make the public right of access difficult to exercise, but the

right to inspect records "during business hours" in no way implies an obligation to

supply copies of those records to individuals who are unable to appear in person at

the place where the records are kept.



              We are aware that under the authority of Brady v. Maryland, 373 U.S.

83, 10 L.Ed 2d 215, 83 S.Ct. 1194 (1963), and its progeny, the prosecution must,

upon request, turn over to the accused any exculpatory evidence in its possession

relating to the accused's guilt or innocence. This sometimes includes material

contained in police investigative files. Under some circumstances, a request is not

even required to trigger a prosecutor's duty to provide the defendant with exculpatory

evidence. See State v. Marshall, 845 S.W.2d 228, 232 (Tenn.Cr.App. 1992). But the

court to which the request for this information should be directed is the court in which

the criminal charge is pending.



              We do not believe that Brady v. Maryland, supra, and the line of cases

that follow it imply a general right of convicted persons to the entire contents of the

investigative files in their cases. Nor has Mr. Alcorn alleged that the file he seeks

contains exculpatory material of any kind.




                                          III.

                                          -4-
             We affirm the order of the trial court. Remand this cause to the

Chancery Court of Davidson County for any further proceedings consistent with this

opinion. Tax the costs of appeal to the appellant.




                                               _____________________________
                                               BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                       -5-